Case 1:18-cv-21862-DPG Document 52 Entered on FLSD Docket 03/22/2019 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                          Case No. 18-cv-21862-GAYLES/OTAZO-REYES


   TYRONE WHITE,
                           Plaintiff,

                   v.

   MIAMI-DADE COUNTY,
   and J.D. PATTERSON,
                    Defendants.
                                                          /

                                                  ORDER

          THIS CAUSE comes before the Court Defendant J.D. Patterson’s Motion to Dismiss

  Plaintiff’s Second Amended Complaint. [ECF No. 25]. The Court has carefully considered the

  record and the applicable law and is otherwise fully advised. For the reasons that follow, J.D.

  Patterson’s (“Patterson”) Motion is denied.

  I.      BACKGROUND

          According to the allegations in the Complaint, Plaintiff is an African-American male over

  the age of 50. [ECF No. 24 at ¶¶ 3, 15]. Plaintiff was a police officer with the Miami-Dade Police

  Department (“MDPD”) for thirty-three years. Id. at ¶¶ 16–17. On September 26, 2011, the County

  initiated an internal affairs investigation (“IA Investigation”) into Plaintiff for illegally depositing

  two checks received from the Miami Dolphins into a Dade County Federal Credit Union account.

  Id. at ¶¶ 33–34. On October 20, 2011, Plaintiff was demoted from Police Major to Police Captain.

  Id. at ¶ 40. In May of 2012, the Miami-Dade County State Attorney’s Office filed a “Close Out

  Memo” concluding that Plaintiff had not committed any crimes and did not bring any criminal

  charges against Plaintiff. Id. at ¶ 42. Plaintiff was not reinstated as Police Major. Id. at ¶ 44. On June


                                                      1
Case 1:18-cv-21862-DPG Document 52 Entered on FLSD Docket 03/22/2019 Page 2 of 5



  8, 2012, Plaintiff anonymously, through a local news reporter, submitted a letter complaining about

  issues relating to the Police Officer’s Athletic Trust’s (“POAT”) personnel to an online blog. Id. at

  ¶¶ 47–48. This letter was also sent to the Miami-Dade County Office of the Inspector General

  (“OIG”) and the Miami-Dade County Mayor and his Chief of Staff. Id. at ¶ 49. Plaintiff informed

  Patterson—then a Director at MDPD— that Plaintiff was the author of the letter. Id. at ¶ 52. On June

  13, 2012, the OIG informed James Loftus—also a MDPD Director—of a complaint filed [against

  the POAT] and attached Plaintiff’s letter. Id. at ¶ 54.

          On November 20, 2012, the IA investigation against Plaintiff was completed and forwarded

  to the MDPD Disposition Panel (the “Panel”). Id. at ¶ 59. The Panel sustained five violations against

  Plaintiff. Id. at ¶ 60. On April 22, 2013, the MDPD issued a Disciplinary Action Report (“DAR”)

  relating to the violations sustained by the Panel. Id. at ¶ 63. Plaintiff responded to the DAR and

  disputed the findings of the IA investigation and requested a pre-determination meeting with

  Patterson. Id. at ¶ 64. The parties were not able to reach a settlement, and on August 29, 2013,

  Patterson terminated Plaintiff based on the 2011 IA investigation against him. Id. at ¶¶ 40, 67.

  Plaintiff contested the termination and requested a binding arbitration hearing. Id. at ¶ 69. The

  arbitrator ruled in favor of Plaintiff and awarded immediate reinstatement to the rank of Captain,

  backpay, and restoration of benefits. Id. at ¶ 71. Since his reinstatement as Captain, Plaintiff has

  applied four times to the position of Police Division Chief; he was only interviewed once in

  connection with those applications. Id. at ¶ 73. On December 24, 2014, Plaintiff applied for Division

  Police Chief; Patterson ultimately awarded the position to a Caucasian officer younger than Plaintiff.

  Id. at ¶ 75. Plaintiff filed the original action in state court on December 27, 2017, naming only Miami-

  Dade County and James Loftus. Defendant Miami-Dade County removed the action on May 9, 2018.

  [ECF No. 1]. On August 3, 2018, Plaintiff filed his Second Amended Complaint replacing Loftus



                                                     2
Case 1:18-cv-21862-DPG Document 52 Entered on FLSD Docket 03/22/2019 Page 3 of 5



  with Patterson as defendant. [ECF No. 24]. Plaintiff’s Second Amended Complaint brings two

  counts against Patterson individually for discrimination (Count IX) and retaliation (Count X) in

  violation of 42 U.S.C. § 1983. Patterson moved to dismiss the counts against him. [ECF No. 25].

  II.    LEGAL STANDARD

         To survive a motion to dismiss brought pursuant to Federal Rule of Civil Procedure 12(b)(6),

  a claim “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

  plausible on its face,’” meaning that it must contain “factual content that allows the court to draw

  the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

  556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). While

  a court must accept well-pleaded factual allegations as true, “conclusory allegations . . . are not

  entitled to an assumption of truth—legal conclusions must be supported by factual allegations.”

  Randall v. Scott, 610 F.3d 701, 709-10 (11th Cir. 2010). “[T]he pleadings are construed broadly,”

  Levine v. World Fin. Network Nat’l Bank, 437 F.3d 1118, 1120 (11th Cir. 2006), and the

  allegations in the complaint are viewed in the light most favorable to the plaintiff, Bishop v. Ross

  Earle & Bonan, P.A., 817 F.3d 1268, 1270 (11th Cir. 2016). The question is not whether the

  claimant “will ultimately prevail . . . but whether his complaint [is] sufficient to cross the federal

  court’s threshold.” Skinner v. Switzer, 562 U.S. 521, 530 (2011).

  III.   DISCUSSION

             A. The Second Amended Complaint is not a Shotgun Pleading

         Patterson moves to dismiss the counts against him as improper shotgun pleadings. [ECF

  No. 25 at 5]. “A shotgun pleading is commonly characterized by a plaintiff’s incorporation of

  previous counts’ allegations, by reference, and results in superfluous information in several

  counts.” Perricone v. Carnival Corporation, No. 15-cv-20309-DPG, 2016 WL 1161214, *3 (S.D.



                                                    3
Case 1:18-cv-21862-DPG Document 52 Entered on FLSD Docket 03/22/2019 Page 4 of 5



  Fla. Mar. 24, 2016). Plaintiff’s Second Amended Complaint does not suffer this fault. In addition

  to incorporating all general allegations, Plaintiff also references and incorporates the specific

  factual allegations necessary to state his claims. The Court finds that Plaintiff has sufficiently

  alleged his causes of action against Patterson for discrimination and retaliation in violation of

  section 1983.

                B. The Claims are not Clearly Barred by the Statute of Limitations

           Patterson argues that Counts IX and X are clearly barred by the four-year statute of

  limitations applicable to section 1983 claims in Florida.1 [ECF No. 25 at 3]. The Court disagrees.

  Where the “allegations [of the Complaint], on their face, show that an affirmative defense bars

  recovery on the claim,” dismissal is appropriate under Rule 12(b)(6). Cotton v. Jenne, 326 F. 3d

  1352, 1357 (11th Cir. 2003). However, “where the alleged failure to comply with the statute of

  limitations does not appear on the face of the complaint” the issue may be raised by motion for

  summary judgment. AVCO Corp. v. Precision Air Parts, Inc., 676 F.2d 494, 495 (11th Cir. 1982).

  On the record before it, the Court cannot find that Plaintiff’s claims are clearly barred by the statute

  of limitations. Should further investigation into the merits of Plaintiff’s claims reveal that those

  claims are time-barred, Patterson may raise the issue again on summary judgment.

                C. Patterson is not Entitled to Qualified Immunity

           Patterson also moves to dismiss all federal claims against him on the basis of qualified

  immunity. “Because qualified immunity is a defense not only from liability, but also from suit, it

  is important for a court to ascertain the validity of a qualified immunity defense as early in the


  1
    Plaintiff brings his claims pursuant to 42 U.S.C. § 1983. Section 1983 does not have its own statute of limitations.
  Rather, district courts apply the statute of limitations from the equivalent state statute. Wilson v. Garcia, 471 U.S. 261,
  266–67, 105 S. Ct. 1938, 85 L.Ed.2d 254 (1985). For civil rights claims, the statute of limitations is the state limitations
  period for personal-injury torts. Wallace v. Kato, 548 U.S. 384, 387 (2007). In Florida, the statute of limitations for
  personal injury claims is four years. See Fla. Stat. Ann. § 95.11(3); City of Hialeah v. Rojas, 311 F.3d 1096, 1102 n.
  2 (11th Cir. 2002) (“Section 1983 claims are governed by the forum state's residual personal
  injury statute of limitations, which in Florida is four years.”).

                                                               4
Case 1:18-cv-21862-DPG Document 52 Entered on FLSD Docket 03/22/2019 Page 5 of 5



  lawsuit as possible.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002) (citation and internal

  quotation marks omitted).

         “Qualified immunity shields government officials from liability for civil damages for torts

  committed while performing discretionary duties unless their conduct violates a clearly established

  statutory or constitutional right.” Stephens v. DeGiovanni, 852 F.3d 1298, 1314 (11th Cir. 2017)

  (quoting Hadley v. Gutierrez, 526 F.3d 1324, 1329 (11th Cir. 2008)). “Defendants are entitled to

  qualified immunity in a Rule 12(b)(6) motion to dismiss only if the complaint fails to allege facts

  that would show a violation of a clearly established constitutional right.” Williams v. Florida

  Atlantic University, No. 15-cv-60621-DPG, 2016 WL 1089423, *6 (S.D. Fla. Mar. 21, 2016). The

  right to be free from race and age discrimination in the workplace is a clearly established right

  under Title VII, the Fourteenth Amendment, and the Florida Civil Rights Act. Id. at *3. Similarly,

  “Title VII prohibits retaliation against an employee who has opposed an unlawful employment

  practice.” Id. at *6. Each of these rights was a clearly established right at the time Patterson made

  any employment decisions regarding Plaintiff. The Court finds that Plaintiff has sufficiently

  alleged facts that show a violation of his clearly established constitutional rights.

  IV.    CONCLUSION

         Based on the foregoing, it is ORDERED AND ADJUDGED that Defendant J.D.

  Patterson’s Motion to Dismiss Plaintiff’s Second Amended Complaint [ECF No. 25] is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 22nd day of March, 2019.




                                                         DARRIN P. GAYLES
                                                         UNITED STATES DISTRICT JUDGE




                                                    5
